It seems clear that as Jane McCoombs was not a party to the bill in equity for the partition of the lands through a sale, she was in no ways affected by any decree or proceedings in it, and that therefore she is not at liberty to bring an action in the nature of a bill of review, to vacate the decree. Her estate in the lands remains as it was before any decree for sale. She stills owns one-seventh of the lands, and may enter into possession along with her co-tenants, or have any process which a co-tenant is entitled to, for partition.
Probably also the Court, on her motion, would allow the original bill for partition to be amended by making her a party. What the effect of such an amendment might be on her interests, we are not called on to say.
The present action cannot be maintained.
PER CURIAM.                                       Action dismissed. *Page 452